 

Case 4:18-cr-00007 Document 81 Filed on 01/28/20 in TXSD Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. : CRIMINAL NO. H-18-007-SS
REGINALD DESEAN LOVE ;
aka Tru §
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Carrie Wirsing, Assistant United States Attorney, and the
defendant, Reginald Desean Love aka Tru (“Defendant”), and Defendant’s counsel, Windi
Pastorini, pursuant to Rule 11(c)(1)(A) and (B) of the Federal Rules of Criminal Procedure, state
that they have entered into an agreement, the terms and conditions of which are as follows:

Defendant’s Agreement

1. Defendant agrees to plead guilty to Count Three of the Second Superseding Indictment.
Count Three charges Defendant with the Sexual Exploitation of Children — Production of Child
Pornography, in violation of Title 18, United States Code, Section 2251(a) & (e). Defendant, by
entering this plea, agrees that he is waiving any right to have the facts that the law makes essential
to the punishment either charged in the indictment, or proved to a jury or proven beyond a
reasonable doubt.

Punishment Range

2. The statutory maximum penalty for a violation of Title 18, United States Code,
Section 2251(a) and (e), is imprisonment for not less than 25 years nor more than 50 years, based
on a prior conviction for an offense set forth in Title 18, United States Code, Section 2251(e), and

a fine of not more than $250,000.00. Additionally, Defendant may receive a term of supervised
 

Case 4:18-cr-00007 Document 81 Filed on 01/28/20 in TXSD Page 2 of 11

release after imprisonment of at least 5 years to life. See Title 18, United States Code, sections
Section 3583(k). Defendant acknowledges and understands that if he should violate the
conditions of any period of supervised release which may be imposed as part of his sentence, then
Defendant may be imprisoned for the entire term of supervised release, without credit for time
already served on the term of supervised release prior to such violation. See Title 18, United
Stated Code, sections 3559(a)(3) and 3583(e)(3). Defendant understands that he cannot have the
imposition or execution of the sentence suspended, nor is he eligible for parole.

Notification of the Sex Offender Registration and Notification Act

3. Defendant understands that under the Sex Offender Registration and Notification
Act, the Defendant must register and keep such information current in the jurisdictions where
the Defendant resides, is employed, and is a student. The Defendant further understands that the
requirement to keep the registration current includes informing such jurisdictions not later than
three (3) business days after any change of the Defendant’s name, residence, employment or
student status. The Defendant understands that failure to comply with these obligations subjects
the Defendant to prosecution for failure to register under federal law, specifically, Title 18,
United States Code, Section 2250, as well as applicable state statutes.
Mandatory Special Assessment
4. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier's check or money order, payable to the Clerk of the United States District Court, c/o District

Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.
 

Case 4:18-cr-00007 Document 81 Filed on 01/28/20 in TXSD Page 3 of 11

5. Pursuant to Title 18, United States Code, Section 3014(a)(3), if the court determines
that the Defendant is a non-indigent person, the Defendant will pay to the Clerk of the United
States District Court a special assessment in the amount of five thousand dollars ($5000.00) per
count of conviction. The payment will be by cashier’s check or money order, payable to the Clerk
of the United States District Court, c/o District clerk’s Office, P.O. Box 61010, Houston, TX
77208, Attention: Finance.

Immigration Consequences

6. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Defendant understands that if he is
not a citizen of the United States, by pleading guilty he may be removed from the United States,
denied citizenship, and denied admission to the United States in the future. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty.

The United States’ Agreements

7. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count Three of the second superseding

indictment and persists in that plea through sentencing, and if the Court accepts this

plea agreement, the United States will move to dismiss any remaining counts of the

second superseding indictment at the time of sentencing; and

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3Ei.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently.
 

Case 4:18-cr-00007 Document 81 Filed on 01/28/20 in TXSD Page 4 of 11

Agreement Binding - Southern District of Texas Only

8. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

9. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and
(e) to appeal the sentence imposed or the manner in which it was determined.
Sentence Determination
10. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

provisions of Title 18, United States Code, Section 3553(a). Defendant nonetheless

4
Case 4:18-cr-00007 Document 81 Filed on 01/28/20 in TXSD Page 5 of 11

acknowledges and agrees that the Court has authority to impose any sentence up to and including
the statutory maximum set for the offense(s) to which Defendant pleads guilty, and that the
sentence to be imposed is within the sole discretion of the sentencing judge after the Court has
consulted the applicable Sentencing Guidelines. Defendant understands and agrees that the
parties’ positions regarding the application of the Sentencing Guidelines do not bind the Court and
that the sentence imposed is within the discretion of the sentencing judge. If the Court should
impose any sentence up to the maximum established by statute, or should the Court order any or
all of the sentences imposed to run consecutively, Defendant cannot, for that reason alone,
withdraw a guilty plea, and will remain bound to fulfill all of the obligations under this plea
agreement.
Rights at Trial

11. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b) Ata trial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his attorney would be allowed to cross-examine them. In turn,

Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the

court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.

5
 

 

 

Case 4:18-cr-00007 Document 81 Filed on 01/28/20 in TXSD Page 6 of 11

Factual Basis for Guilty Plea

12. Defendant is pleading guilty because he is in fact guilty of the charge contained in
Count Three of the Second Superseding Indictment. If this case were to proceed to trial, the
United States could prove each element of the offense beyond a reasonable doubt. The following
facts, among others would be offered to establish the Defendant’s guilt:

Following an outcry by A.R., a minor female (DOB 06/30/2002), Defendant REGINALD
DESEAN LOVE (DOB 11/07/1974) was arrested on September 18, 2017, at a Motel 6 located at
9911 Buffalo Speedway in Houston, Texas, by Department of Public Safety (DPS) officers.
While executing a search warrant on two Motel 6 rooms identified by A.R., an additional minor
female, J.K. (DOB 01/10/2002), was found in the act of performing oral sex on an adult male (sex
buyer).

During the investigation of this case, A.R. provided officers with a Coolpad Model 3632A
smartphone, IMEI: 862429033322411, on September 17, 2017. The Coolpad Model 3632A
smartphone, IMEI: 862429033322411 was delivered to the Greater Houston Regional Computer
Forensics Laboratory on October 18, 2017. An extraction of the Coolpad Model 3632A
smartphone, IMEI: 862429033322411lwas done on October 30, 2017. A forensic review of the
Coolpad phone was conducted at the Greater Houston Regional Computer Forensics Laboratory.
The Coolpad phone contained a 14-second video file named “775107c1.clean”, which shows
minor female J.K. performing oral sex on LOVE. LOVE recorded the video between September
6, 2017 and September 13, 2017, when J.K., then a minor child, was with LOVE. On January 14,
2020, DPS Special Agent Randy Kaiser showed video file “775107cl.clean” to LOVE, who

identiff as the minor female who was engaged in the act of performing oral sex in the video.
 

 

 

 

Case 4:18-cr-00007 Document 81 Filed on 01/28/20 in TXSD Page 7 of 11

The video file named “775107c1.clean depicted child pornography as defined by Title 18, United
States Code, Section 2256.

It was determined that the Coolpad phone was manufactured in China, outside of the state
of Texas. Consequently, the phone at issue which was used to produce, receive and possess the
child pornography traveled in foreign or interstate commerce. 5. 0 o4

Defendant Reginald LOVE was previously convicted on December 1, 2010, in the 176"
District Court, Harris County, Texas, of felony indecency with a child aged 14 at the time of the
offense (Cause Number 1196449).

Breach of Plea Agreement

13. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

14. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.

Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
 

 

 

Case 4:18-cr-00007 Document 81 Filed on 01/28/20 in TXSD Page 8 of 11

property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

15. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

16. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his/her assets to deliver all funds and records of such assets to the United States.

17. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

18. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant stipulates and agrees that as a result of his criminal conduct, the victim(s)
incurred a monetary loss in an amount to be determined either before sentencing or within 90 days

of the sentencing hearing. Defendant understands and agrees that the Court will determine the

 
 

Case 4:18-cr-00007 Document 81 Filed on 01/28/20 in TXSD Page 9 of 11

amount of restitution to fully compensate the victim(s). Defendant agrees that restitution imposed
by the Court will be due and payable immediately and that Defendant will not attempt to avoid or
delay payment.
Forfeiture

19. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property.

20. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

21. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

Fines

22. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment.

Complete Agreement

23. This written plea agreement, consisting of 11 pages, including the attached addendum

of Defendant and his attorney, constitutes the complete plea agreement between the United States,

Defendant, and Defendant’s counsel. No promises or representations have been made by the
Case 4:18-cr-00007 Document 81 Filed on 01/28/20 in TXSD Page 10 of 11

United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty.

24. Any modification of this plea agreement must be in writing and signed by all

parties.

Filed at [lowsden , lexas, on

Subscribed and sworn to before me on

 

 

DAVID J. BRADLEY, Clerk

) UNITED STATES DI CT CLERK
By:

Deputy Unfted States District Clerk

 

APPROVED:
; Ryan K. Patrick

United States Attorney
zg , . re
un Qepunne— hawt Grape:

Carrie Wirsing CS Windi Pastorini
Assistant United States Attorney Attorney for Defendant
Southern District of Texas

 

10 9°

 
 

 

Case 4:18-cr-00007 Document 81 Filed on 01/28/20 in TXSD Page 11 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. 3 CRIMINAL NO. H-18-007-SS
REGINALD DESEAN LOVE ;
aka Tru §

PLEA AGREEMENT -- ADDENDUM
I have fully explained to Defendant his/her rights with respect to the pending second
superseding indictment. I have reviewed the provisions of the United States Sentencing
Commission’s Guidelines Manual and Policy Statements and I have fully and carefully explained
to Defendant the provisions of those Guidelines which may apply in this case. I have also
explained to Defendant that the Sentencing Guidelines are only advisory and the court may
sentence Defendant up to the maximum allowed by statute per count of conviction. Further, I

have carefully reviewed every part of this plea agreement with Defendant. To my knowledge,

sdécisign to enter into this agreement is an informed and volyntary one.

Attorney for Defendant Date / /

 
 
   

I have consulted with my attorney and fully understand all my rights with respect to the
second superseding indictment pending against me. My attorney has fully explained, and I
understand, all my rights with respect to the provisions of the United States Sentencing
Commission’s Guidelines Manual which may apply in my case. I have read and carefully

reviewed every part of this plea agreement with my attorney. I understand this agreement and I

     

volfintarily agree to its terms.

| 28-20

Date

 

11
